Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 1 of 11            FILED
                                                                2020 Oct-14 PM 03:51
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 2 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 3 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 4 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 5 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 6 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 7 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 8 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 9 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 10 of 11
Case 2:20-cv-01609-GMB Document 1 Filed 10/14/20 Page 11 of 11
